Citation Nr: 1133377	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-38 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for chloracne.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Denver, Colorado Department of Veterans' Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans' Law Judge in April 2011.  A transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The information of record establishes that the Veteran actually served in the Republic of Vietnam during the Vietnam Era; and thus exposure to herbicide agents in service may be presumed.  

2.  The satisfactory lay and medical evidence of record demonstrates that the Veteran has been diagnosed with chloracne and this evidence is in relative equipoise as to whether the chloracne manifested to a degree of 10 percent or more within a year after the Veteran's herbicide agent exposure in the military; and thus, affording the Veteran the benefit of the doubt, chloracne may be presumed to be related to the Veteran's in-service herbicide exposure.  


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, chloracne may be presumed to have been incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e). 

The following diseases are deemed associated with herbicide exposure, under current VA law:  chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The foregoing diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2002); 38 C.F.R.   § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116; 38 C.F.R. §3.309 (e).

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  This statutory presumption, however, is not for application in this case as the Veteran does not have the requisite service in Vietnam during the Vietnam era.

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

Analysis

Initially, the Board notes that the Veteran served on active duty from June 1969 to January 1971.  His service personnel records also demonstrate that he served in Vietnam from January 1970 to January 1971.  Therefore, as the record demonstrates that the Veteran served on active duty service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, he will be presumed to have been exposed to an herbicide agent during that service.  

The medical evidence of record also reflects that the Veteran has been diagnosed with chloracne.  Private medical records from March 2003 to February 2008 reflect that the diagnosis included findings "consistent with chloracne."  In February 2008, his private physician opined that the Veteran had chloracne resulting from his Agent Orange exposure while serving in Vietnam and that it was very likely that Agent Orange exposure was the precipitating factor.  Thus, the record demonstrates that the Veteran has a diagnosis of chloracne, a disease that has been deemed associated with herbicide exposure.  

Accordingly, the Veteran's claim rests on the matter of whether the Veteran's chloracne had manifested manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  Based on the following, the Board will resolve doubt in favor of the Veteran and find that chloracne had manifested to a degree of 10 percent or more within a year of the Veteran's separation from active service.  

In a November 2006 statement, the Veteran's brother A.P.R., reported that he served with "B Company, 5th Trans., of the 101st Airborne Division, I Corp." and that, on or about May 1970, he traveled to visit the Veteran who was serving with "A Company, 25th S&T Battalion, 25th Infantry," in Chu Chi in the Republic of Vietnam.  He reported that, at this time, he stated to the Veteran that his skin appeared to have excessive acne with large blistering pimples and recommended he seek medical help.  A.P.R. also stated that, following the Veteran's return to Durango, Colorado, after January 1971, his skin condition was far worse, continued to flare up on a constant manner, and that, within the next 10 years, his face, chest, neck, and back became scarred from the acne which has continued.  

In the April 2011 Travel Board hearing, the Veteran testified that his brother visited him while in service as they were both stationed in Vietnam at the same time and had noticed the Veteran had acne on his back, chest, jaws, and on the sides at this time.  He also reported that he did not have acne prior to this time and it continued progressively such that, within a year it had gotten very bad.  The Veteran also testified that he submitted statements from his brother attesting to what he witnessed during the Veteran's active service and from his high school friends who reported witnessing the Veteran's skin problems upon returning from his active service.  Finally, he reported that his private physician, who provided the February 2008 statement indicating his chloracne was due to his exposure to Agent Orange, had known him since 1975 or 1976.  

In April 2011 statements, the Veteran's friends, L.V. and B.S., both stated that they knew the Veteran since they went to high school with him from 1965 to 1967, at which time he had no skin problems with acne, pimples or scarring.  They then testified that, once the Veteran returned from Vietnam in January 1971, they noticed his skin condition had severe breakouts of acne and scars, which continued to the present time.  Both L.V. and B.S. attested to being friends with the Veteran for over 45 years.  

In April 2011 statements, the Veteran's two younger brothers, F.R. and T.R., stated that the Veteran never had any skin problems with acne, pimples, or scars while growing up and no one in their family ever had these problems either.  They reported that when the Veteran returned from Vietnam in January 1971 they noticed his skin condition had severe outbreaks of acne and scars, which continued to this day.  They also stated that his skin condition was bad and had worsened within a year of his return from the military.  

The Board accepts the statements and testimony made by the Veteran as well as the lay statements furnished by his friends and brothers as competent and credible evidence that his symptoms of chloracne manifested in active service and progressively worsened within a year of when he returned from Vietnam.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  

Thus, after a careful review of the record and resolving all doubt in favor of the Veteran, the Board finds that the satisfactory lay and medical evidence of record establishes that the Veteran's currently diagnosed chloracne may be presumed to be related to the in-service herbicide exposure incurred during service in the Republic of Vietnam during the Vietnam Era.  As noted above, the evidence of record reflects that the Veteran actually served in the Republic of Vietnam during the Vietnam Era, such that exposure to herbicide agents in service may be presumed, and that he is currently diagnosed with chloracne, a disease that has been deemed associated with herbicide exposure.  Also, in considering the competent and credible testimony and statements from the Veteran and the competent and credible lay statements from his friends and brothers, the Board finds that the evidence is in relative equipoise as to whether the chloracne manifested to a degree of 10 percent or more within a year following the Veteran's exposure to herbicides in Vietnam and the benefit of the doubt rule will therefore be applied to resolve doubt in favor of the Veteran.  Therefore, on balance, the evidence of record collectively shows that the Veteran's chloracne manifested to a degree of 10 percent or more within a year following his exposure to herbicides in Vietnam and chloracne may be presumed to be related to the Veteran's in-service herbicide exposure.

Thus, resolving all reasonable doubt in favor of the Veteran, service connection for chloracne is warranted.  38 C.F.R. § 3.102 (2010).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for chloracne is granted. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


